IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-21102
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RIGOBERTO GOMEZ-SOLIS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-239-1
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rigoberto Gomez-Solis appeals the sentence imposed by the

district court following his guilty-plea conviction for

conspiracy to possess marijuana with intent to distribute and two

counts of possession of marijuana with intent to distribute.     He

argues that the district court clearly erred in finding that he

was a leader or organizer of criminal activity involving five or

more participants and in increasing his offense level by four

points under U.S.S.G. § 3B1.1(a).   Because Gomez-Solis did not

present rebuttal evidence and the evidence presented in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 00-21102
                               -2-

Presentence Report (PSR) had an adequate evidentiary basis, the

district court did not clearly err in adopting the facts

presented in the PSR without further inquiry.   See United States

v. Brown, 54 F.3d 234, 242 (5th Cir. 1995).   Gomez-Solis has not

shown that the district court clearly erred in finding that he

was a leader or an organizer of criminal activity involving five

or more participants under § 3B1.1(a).   See United States v.

Glinsey, 209 F.3d 386, 396 (5th Cir.), cert. denied, 531 U.S. 919

(2000).

     AFFIRMED.